NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RAYMOND D. IZQUIERDO,            )
DOC #K62414,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                       Case No. 2D17-557
                                 )                                2D18-1207
STATE OF FLORIDA,                )                        CONSOLIDATED
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Christine Greider, Judge.

Raymond D. Izquierdo, DOC #K62414,
pro se.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Jeffrey H.
Siegal, Assistant Attorney General,
Tampa, for Appellee.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.